

MASTER SETTLEMENT AGREEMENT AND RELEASES


This Master Settlement Agreement and Releases (“Agreement”) is entered into as
of the Effective Date by and between the Creditors and Repros.1
 
WHEREAS, the Creditors entered into various agreements with Repros to provide
goods and/or services relative to a clinical trial of the drug known as
Proellex; and
 
WHEREAS, on August 3, 2009 (the “Close Out Date”), Repros announced it was
voluntarily suspending dosing in all of its clinical trials with Proellex (the
“Studies”), which decision was based on available information regarding the
occurrence of clinically significant increases of liver enzymes at the 50 mg and
25 mg doses, coupled with input from a consulting panel of liver experts.
Following this decision, Repros was notified the next day, August 4, 2009, by
the US Food and Drug Administration  that its Investigational New Drug
Applications for Proellex had been put on clinical hold for safety reasons; and
 
WHEREAS, due to the foregoing, Repros was unable to raise funds in the equity
markets or otherwise sufficient to pay the Creditors for goods and/or services
provided with respect to Proellex; and
 
WHEREAS, several Creditors commenced lawsuits to collect amounts owed by Repros
and other creditors threatened such actions; and
 
WHEREAS, Repros asserted various defenses and/or disputed the Creditors’ claims;
 
WHEREAS, the Creditors and Repros have agreed to settle the Litigation, and all
causes of action, known or unknown, that could be asserted;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties agree to compromise and
settle all disputes existing or alleged to exist between or among them as
follows:



--------------------------------------------------------------------------------

1 Capitalized terms are defined in Section 1, below.

 
1

--------------------------------------------------------------------------------

 



1.           Definitions.  For purposes of this Agreement , the following terms
shall have the following meanings:
 
“Creditors” shall mean any and all of the following, including but not limited
to, their respective agents, officers, directors, employees, shareholders,
partners, associates, consultants, insurers, attorneys, assigns,
successors-in-interest, related entities, parent companies, subsidiary
companies, owners, divisions, and/or representatives:


AAIPharma, Inc.
ACM Medical Laboratory, Inc.
Advances in Health, Inc.
Compleware Corporation
Comprehensive Clinical Trials, LLC
Impact Clinical Trials
IntegReview, Ltd.
inVentiv Clinical Solutions, LLC
Pharm-Olam International Ltd.
PharmaForm, LLC


“Effective Date” shall mean the last date when this Master Settlement Agreement
is executed by all Parties with claims equal to no less than 95% of the total
amount due all Creditors as set forth in Section 3.


“Event of Default” shall have the meaning set forth in Section 5.


 “Litigation” shall mean the following lawsuits:


Advances in Health, Inc. vs. Repros Therapeutics, Inc.; In the 295th Judicial
District Court of Harris County, Texas; Case No. 2009-53475



Compleware Corporation v. Repros Therapeutics, Inc.; In the United States
District Court for the Southern District of Iowa; Civil Action No. 3:09-CV-00115



“Party” and/or “Parties” shall mean Creditors and Repros, either individually
and/or collectively as a whole.


 
2

--------------------------------------------------------------------------------

 



 
“Repros” shall mean Repros Therapeutics, Inc.



2.           Consideration to be paid by Repros. In full and final satisfaction
of all claims and causes of action Repros shall:
 
 
a.
Pay each Creditor in cash thirty-two percent of the amount shown next to such
Creditor’s name in Section 3 hereof.  The payment shall be made within two
business days of the Effective Date.

 
 
b.
The Company represents and warrants that is has not less than 6.2 million
available authorized and unissued and treasury shares of its common stock, not
including any shares reserved for outstanding options and other convertible
securities.  Immediately following the Effective Date, issue to Computershare,
Repros’ transfer agent, an irrevocable instruction letter to issues and deliver
to each Creditor that number of shares of common stock of Repros equal to the
greater of (i) the result obtained by subtracting (x) the cash payment specified
in subparagraph (a) above from (y) the total amount due to each Creditor as
reflected next to such Creditor’s name in Section 3 hereof, and dividing such
result by the closing price for Repros’ common stock on the Nasdaq Global Market
on the Effective Date (the “Effective Date Price”),2 or (ii) subject to approval
of NASDAQ, 4,000,000 shares, issued pro rata to the Creditors in Section 3. If
the Company fails to cause shares of its common stock to be issued in accordance
with the foregoing sentence or fails to deliver the payment in accordance with
Sec 2(a) above, or if the representation and warranty set forth in the first
sentence of this Section 2(b) shall not be true and correct on the Effective
Date, then this Agreement shall be null and void and of no force or effect.  The
Creditors acknowledge that these shares will be unregistered shares subject to
Rule 144 which requires a waiting period prior to sale of six months; however,
Repros agrees that it will use its best efforts to prepare and file a
registration statement (“Creditors’ Registration Statement’) on the applicable
form with the U.S. Securities and Exchange Commission (the “SEC”) to register
the shares issued to the Creditors as soon as possible following the Effective
Date, to use its best efforts to have such registration statement declared
effective as soon as possible, and to maintain such registration statement until
all shares registered thereunder to the Creditors have been sold or for a period
of one year, whichever comes first.  Repros also agrees that it will as promptly
as possible, and in any event within ten business days following the Effective
Date, deliver the draft registration statement to its independent auditors,
PricewaterhouseCoopers (“PwC”), for their review, and file such registration
statement with the SEC within three business days following the completion of
such review by PwC.  Repros further agrees that it will refrain from (i) filing
any other registration statement for any primary public offering, PIPE or other
offering of its equity securities prior to filing the Creditor’s Registration
Statement with the SEC, and (ii) selling any shares for any primary public
offering, PIPE or other offering of its equity securities during the ten
business days immediately following the effective date of the Creditors’
Registration Statement, in order to provide the Creditors an opportunity to sell
their shares.




--------------------------------------------------------------------------------

2 If the Effective Date is not a date on which Repros' common stock is traded,
the Effective Date Price will be the closing price on the last trading day prior
to the Effective Date.

 
3

--------------------------------------------------------------------------------

 


3.           Agreed Claim Amounts. For purposes of the payments referred to
herein, the Creditors and Repros agree to the following amounts which result in
the Pro Rata Share shown:


NAME
 
AMOUNT
   
32% PAYMENT
               
AAIPharm, Inc.
  $ 2,982,036.50     $ 954,251.68  
ACM Medical Laboratory, Inc
  $ 468,162.63     $ 149,812.04  
Advances in Health, Inc.
  $ 371,827.48     $ 118,984.79  
Compleware Corp.
  $ 1,256,334.92     $ 402,027.17  
Comprehensive Clinical Trials LLC
  $ 129,289.75     $ 41,372.72  
Impact Clinical Trials, INC
  $ 191,113.00     $ 61,156.16  
IntegReview, Ltd
  $ 177,067.48     $ 56,661.59  
inventive Clinical Solutions, LLC
  $ 2,478,361.80     $ 793,075.78  
Pharm-Olam International, Ltd
  $ 618,334.42     $ 197,867.01  
PharmaForm, LLC
  $ 230,756.27     $ 73,842.01  
Total
  $ 8,903,284     $ 2,849,051  


 
4

--------------------------------------------------------------------------------

 


4.           Mutual Releases.  The Parties agree to the following mutual
releases:
 
 
a.
Release of Repros.  Except for the obligations created by this Agreement,
Creditors, for themselves, their agents, employees, legal representatives,
heirs, attorneys, successors and assigns, officers directors and all persons,
natural or corporate, in privity with all or any of them, do hereby fully and
forever RELEASE, ACQUIT, DISCHARGE and DISMISS: any and all claims, demands,
damages, actions, causes of action, costs, attorneys’ fees and liabilities,
known or unknown, whether based in contract, tort, equity or otherwise arising
out of allegations which have been or could have been asserted by them against
Repros, its agents, employees, legal representatives, heirs, attorneys,
successors and assigns, officers directors and all persons, natural or
corporate, in privity with all or any of them.  In addition, the Litigation
shall be dismissed with prejudice.  Provided, however, that this release shall
not release Repros from liability under any new contracts entered into after the
Effective Date or, if applicable to any particular Creditor, from any legitimate
costs or expenses incurred by a Creditor following the Close Out Date, in
connection with the Studies.



 
b.
Release of Creditors.  Except for the obligations created by this Agreement,
Repros it agents, employees, legal representatives, heirs, attorneys, successors
and assigns, officers directors and all persons, natural or corporate, in
privity with all or any of them, do hereby fully and forever RELEASE, ACQUIT,
DISCHARGE and DISMISS: any and all claims, demands, damages, actions, causes of
action, costs, attorneys’ fees and liabilities, known or unknown, whether based
in contract, tort, equity or otherwise against the Creditors, their agents,
employees, legal representatives, heirs, attorneys, successors and assigns,
officers directors and all persons, natural or corporate, in privity with all or
any of them.



 
c.
Exclusion.  Except for the release granted by Repros to the Creditors set forth
in paragraph 4b, this agreement shall not in any way be deemed to operate as a
release of any entity engaged by Repros to conduct and manage any of the Studies
on behalf of Repros from any claims held by the Creditors against such entity.



 
d.
Clinical Trial Indemnity Claims.  Notwithstanding anything hereinabove to the
contrary, nothing herein is intended to alter or affect, in any way, any
indemnification obligation, if any, of Repros or the Creditors in respect of
liabilities relating to Third Party Claims (as defined below) under and pursuant
to any existing clinical trial agreement previously entered into between them,
to the extent any such obligation applies thereto.  Third Party Claims is hereby
defined as including any claims from patients involved in the Studies, or from
any regulatory body or governmental agencies relating to the Studies, and the
like, but shall not include any third parties which were contracted for by the
Creditors to participate in the Studies such as clinical trial sites or
physicians.


 
5

--------------------------------------------------------------------------------

 

 
5.           No Additional Consideration; Entire Agreement.  The Parties hereby
agree that no additional consideration of any kind will be paid or given or has
been promised for the execution of this Agreement, and that no further recovery
on account of the matters stated herein, or in any way related thereto, may
hereafter be had from any of them or their respective agents, employees, heirs,
successors and assigns for any damages or wrongful conduct which has
occurred.  Each Party acknowledges that they have carefully read this instrument
and that this instrument expresses the final and entire agreement between the
Parties, and that each Party has executed this Agreement freely and of its own
accord.  The Parties hereto acknowledge and agree that there are no oral
agreements between them and, specifically, there are no agreements of indemnity
between them (except as otherwise referenced in Section 4(c) above).  The
Parties acknowledge that the terms and conditions of this Agreement have been
voluntarily agreed upon, that each has consulted counsel, that no one is under
any disadvantage and that no representations have been made other than those set
forth herein.
 
6.           Financial Information.  Prior to the execution of this Agreement,
Repros provided the Creditors with certain financial information.   Creditors
represent and warrant that they have become  Parties hereto solely in reliance
upon their own independent investigation, examination, due diligence,
evaluation, or have otherwise satisfied themselves thereto as they deem
necessary and appropriate to make a complete and accurate analysis and decision
so as to enter into this transaction, and that Creditors are not relying upon
any representation, warranty or statement of Repros, other than as set forth
herein, for entering into this Agreement.

 
6

--------------------------------------------------------------------------------

 


7.           No Admission of Liability.  All Parties understand, acknowledge and
agree that this Agreement constitutes a compromise of disputed claims, and is
not to be construed as an admission of liability on the part of any Party(ies),
collectively or individually, any and all such liability(ies) being expressly
denied.
 
8.           Representation of Ownership of Claims.  All Parties represent and
warrant (which representations and warranties are in part consideration of the
execution of this Agreement), that they own all and each of the claims, rights,
demands and causes of action which they are hereby settling or releasing, and
that they have not assigned to any other person or entity all or any part of
said claims, rights, demands or causes of action.
 
9.           Assignment.  The Creditors may not assign their rights under this
Agreement absent the consent of Repros.
 
10.         Agreement to Execute Necessary Documents.  The Parties further
agree, upon demand, to execute, acknowledge and deliver any and all documents,
in addition to the documents set forth herein, and to do such other acts and
things which are reasonably necessary to accomplish the purpose and terms of
this Agreement.
 
11.         Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware.
 
12.         Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon Repros and each of the other Parties hereto who execute this
Agreement, together with their respective officers, directors, shareholders,
employees, agents, attorneys, heirs, successors and assigns.


13.         Costs and Expenses.  The Parties expressly agree that each shall
bear its own respective attorneys’ fees, costs and related expenses incurred to
date.

 
7

--------------------------------------------------------------------------------

 


14.         Contractual Terms.  The Parties agree and acknowledge that the terms
of this Agreement are contractual and not merely recitals and that the
agreements contained herein and the consideration transferred are to compromise
disputed claims, to avoid litigation or other similar proceedings and to buy
full and final peace.
 
15.         Modification.  No provision of this Agreement may be modified,
waived or terminated except by instrument in writing (specifically referring to
this Agreement) executed by the Party against whom the modification, waiver or
termination is sought to be enforced.
 
16.         Voluntary Execution.  Each Party to this Agreement represents that
this Agreement is entered voluntarily and without coercion, and that no
signatory is relying upon any representation made by any other Party in electing
to execute this Agreement.
 
17.         Multiple Originals.  It is understood and agreed that this Agreement
may be executed in a number of identical counterparts, each of which shall be
deemed an original for all purposes.
 
18.         Shared Drafting.  The Parties acknowledge that they have shared in
the drafting of this Agreement and, therefore, that it shall not be construed in
favor of one or the other.

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in multiple
originals as of the dates of their respective acknowledgments.


REPROS THERAPEUTICS, INC.
   
By:
/s/ Joseph Podolski
   
Name:
Joseph Podolski
   
Title:
Chief Executive Officer
   
Dated:
10/28/2009
   
AAIPHARMA, INC.
   
By:
/s/ Lyle Lohmeyer
   
Name:
 Lyle Lohmeyer
   
Title:
Chief Financial Officer
   
Dated:
October 29, 2009
   
ACM MEDICAL LABORATORY, INC.
   
By:
/s/ Arthur E. Glenz
   
Name:
 Arthur E. Glenz
   
Title:
President/CEO
   
Dated:
10/29/08




 
9

--------------------------------------------------------------------------------

 


ADVANCES, IN HEALTH, INC.
   
By:
/s/ Melissa Poindexter
   
Name:
Melissa Poindexter
   
Title:
President
   
Dated:
10/29/2009
   
COMPLEWARE CORPORATION.
 
 
By:
/s/ Kay Weiler
   
Name:
Kay Weiler
   
Title:
Vice President
   
Dated:
October 29, 2009
   
COMPREHENISVE CLINICAL TRIAL, LLC
   
By:
/s/ Ronald T. Ackerman, MD, FACOG
   
Name:
 Ronald T. Ackerman, MD, FACOG
   
Title:
CEO/Medical Director
   
Dated:
10/29/09
   
IMPACT CLINICAL TRIALS
   
By:
/s/ Lydie Hazan, M.D.
 
Lydie Hazan, M.D.
Name:
     
Title:
CEO/President
   
Dated:
10/29/09


 
10

--------------------------------------------------------------------------------

 
 
INTEGREVIEW, LTD
 
By:
/s/ Lynn Meyer
   
Name:
Lynn Meyer
   
Title:
President
   
Dated:
10/29/09
   
INVENTIVE CLINICAL SOLUTIONS, LLC
   
By:
/s/ Gerald Kappes
   
Name:
Gerald Kappes
   
Title:
CFO
   
Dated:
10/29/2009
   
PHARM-OLAM INTERNATIONAL, LTD
   
By:
/s/ James W. Clark, Jr.
   
Name:
James W. Clark, Jr.
   
Title:
CFO
   
Dated:
10/29/2009
   
PHARMAFORM, LLC
 
By:
     
Name:
     
Title:
     
Dated:
 

 
 
11

--------------------------------------------------------------------------------

 